UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 Commission file number 000-52495 PACIFIC COPPER CORP. (Exact name of registrant as specified in its charter) Delaware 98-0504006 (State of incorporation) (I.R.S. Employer Identification No.) 3040 N. Campbell Avenue, Suite 110, Tucson, Arizona 85719 (Address of principal executive offices including zip code) PHONE (520) 989-0221; FAX (520) 623-3326 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares of registrant’s common stock outstanding as of June 18, 2012 was 49,861,600. PACIFIC COPPER CORP. Quarterly Report On Form 10-Q For The Quarterly Period Ended April 30, 2012 INDEX PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties.Forward-looking statements in this quarterly report include, among others, statements regarding our capital needs, business plans and expectations.Such forward-looking statements involve risks and uncertainties regarding the market price of copper, availability of funds, government regulations, permitting, common share prices, operating costs, capital costs, outcomes of ore reserve development, recoveries and other factors.Forward-looking statements are made, without limitation, in relation to operating plans, property exploration and development, availability of funds, environmental reclamation, operating costs and permit acquisition.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology.Actual events or results may differ materially.In evaluating these statements, you should consider various factors, including the risks outlined in our annual report on Form 10-K for the year ended October 31, 2011, and, from time to time, in other reports that we file with the Securities and Exchange Commission (the “SEC”).These factors may cause our actual results to differ materially from any forward-looking statement. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. As used in this quarterly report, the terms “we”, “us”, “our”, “Pacific Copper” and the “Company” mean Pacific Copper Corp. and its subsidiaries, if any. PART I ITEM 1. FINANCIAL STATEMENTS PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) (Unaudited- Prepared by Management) INTERIM CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2012 (Amounts expressed in US Dollars) (Unaudited) CONTENTS Interim Consolidated Balance Sheets as of April 30, 2012 (unaudited) and October 31, 2011 (audited) 2 Interim Consolidated Statements of Operations for the three months and six months ended April 30, 2012 and April 30, 2011 and the period from Inception (May 18, 1999) to April 30, 2012 3 Interim Consolidated Statements of Changes in Stockholders' Equity for the six months ended April 30, 2012 and from Inception (May 18, 1999) to April 30, 2012. 4 Interim Consolidated Statements of Cash Flows for the six months ended April 30, 2012 and April 30, 2011 and from Inception (May 18, 1999) to April 30, 2012. 7 Condensed Notes to Interim Consolidated Financial Statements 8-22 1 PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) Interim Consolidated Balance Sheets as at April 30, 2012 and October 31, 2011 (Amounts expressed in US Dollars) (Unaudited – Prepared by Management) April 30, 2012 (unaudited) October 31, 2011 (audited) $ $ ASSETS Current Cash Advances to related party (note 12) - Total Current Assets Plant and Equipment, net (note 4) Mining claims (note 8) Total Assets LIABILITIES Current Accounts payable and accrued liabilities Due to related parties (note 10) Advances from non-related parties (note 13) Convertible notes (note 14) Total Liabilities Going Concern (note 2) Commitments and Contingencies (note 9) Related Party Transactions (note 10) STOCKHOLDERS’ DEFICIENCY Capital Stock (note 5) Preferred stock, $0.0001 par value, 50,000,000 shares authorized, Nil issued andoutstanding (2010 - nil) - - Common stock, $0.0001 par value, 200,000,000 shares authorized, 49,861,600 issuedand outstanding April 30, 2012 (October 31,2011 -49,861,600) Additional Paid-in Capital Deferred stock compensation (note 11) - ) Accumulated Other Comprehensive Income Deficit Accumulated During the Exploration Stage ) ) Total Pacific Copper Stockholders’ Deficiency ) ) Non-controlling Interest Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency See condensed notes to the interim consolidated financial statements 2 PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) Interim Consolidated Statements of Operations For the six months and three months ended April 30, 2012 and April 30, 2011 and the Period from Inception (May 18, 1999) to April 30, 2012 (Amounts expressed in US Dollars) (Unaudited – Prepared by Management) For the For the For the For the six months six months three months three months Cumulative ended ended ended ended since April 30, April 30, April 30, April 30, inception $ Operating Expenses General and administration Project expenses Mineral claims acquisition cost expense (note 8) - Amortization Total Operating Expenses Loss from Operations ) Other income-interest - Other expense-Interest ) Other income -Derivative Financial Instrument - Loss before Income Taxes ) Provision for income taxes - Net Loss ) Net Loss attributable to Non-controlling interests - Net loss attributable to Pacific Copper Corp. Stockholders ) Loss per share-Basic and Diluted ) Weighted Average Common Shares Outstanding See condensed notes to the interim consolidated financial statements 3 PACIFIC COPPER CORP. (AN EXPLORATION STAGE MINING COMPANY) Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) from inception (May 18, 1999) to April 30, 2012 (Amounts expressed in US Dollars) Total Comprehensive Pacific Income (loss) Deficit Accumulated Copper attributable to Accumulated Other Corp. Pacific Copper Additional Deferred Stock during the Comprehen-sive Stockholders’ Non- Total Corp. Common Stock Paid-in Stock Subscription Exploration Income Equity Controlling Deficiency Stockholders Number Amount Capital Compensation Receivable Stage (Loss) (Deficiency) Interests of Shares $ Common stock issued on inception 1 1 1 1 Common stock issued for nil consideration ) - - - Cancelled shares (1
